 

Exhibit 10.9

 

EXECUTION COPY

EXHIBIT H

 

LU RESTRICTIVE COVENANT AGREEMENT

 

THIS LU RESTRICTIVE COVENANT AGREEMENT (as may be amended or modified from time
to time, this “Agreement”) is made and entered into as of November 12, 2018, by
and between InvaGen Pharmaceuticals Inc., a New York corporation (“Buyer”) and
Lucy Lu, M.D. (“Dr. Lu”).

 

WHEREAS, Avenue Therapeutics, Inc., a Delaware corporation (the “Company”),
Madison Pharmaceuticals, Inc., and Buyer have entered into that certain Stock
Purchase and Merger Agreement, dated as of the date hereof (the “SPMA”); and

 

WHEREAS, Dr. Lu is receiving a substantial economic benefit from the
transactions contemplated by the SPMA, and Buyer would not have entered into the
SPMA without the execution and delivery by Dr. Lu of this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

 

1.            Definitions. Capitalized terms used but not defined in this
Agreement shall have the respective meanings ascribed to them in the SPMA.

 

2.            Restrictive Covenants.

 

(a)           For a period commencing on the date hereof and ending on the
earlier of (i) (x) the termination of the SPMA in accordance with its terms if
at the time of such termination the First Stage Closing has not occurred or (y)
the date that is five years after the termination of the SPMA in accordance with
its terms if at the time of such termination the First Stage Closing has
occurred and (ii) five years after the Second Stage Closing Date (such period,
the “Term”), Dr. Lu shall not (and shall cause her Affiliates not to), on her
own or through any other Person, engage or participate in, or render services to
(whether as owner, operator, member, stockholder, manager, consultant, strategic
partner, employee or otherwise) any Person engaged in, the business of hospital
administered pain management anywhere in the world other than Canada, Central
America or South America (a “Competing Business”), including licensing,
acquiring or seeking to develop Intellectual Property relating in any manner to
hospital administered pain management, including by means of a collaboration
agreement, partnership, joint venture, or other investment, or through
sponsorship, management, research or development arrangements. During the Term,
Dr. Lu shall not (and Dr. Lu shall cause her Affiliates not to), directly or
indirectly, use or transfer to another Person, or facilitate the use or transfer
by or to another Person, of any Investigational New Drug, NDA, “regulatory
documents”, “essential documents” or any amendments thereto, any data or
information contained in the files submitted to the FDA, or any other
information or data, in each case, related to the Product or improvements
thereon.

 

 

 

 

(b)           During the Term, Dr. Lu shall not (and shall cause her Affiliates
not to), directly or indirectly, (i) solicit for employment, recruit or hire,
either as an employee or a consultant, any employee, consultant or independent
contractor of the Company or Buyer or any of their respective Affiliates who was
an employee, consultant or independent contractor of the Company or Buyer or any
of their respective Affiliates as of the date of this Agreement or at any time
thereafter and prior to the expiration of the Term to become an employee or
consultant of, or otherwise provide services to, Dr. Lu, her Affiliates, or any
entity to which she or any of them provide services, except, solely from and
after the earlier of the Second Stage Closing and the termination of the SPMA,
where such action with regard to any person set forth on Schedule 1 would not
constitute a breach of Section 2(a) above, (ii) interfere or attempt to
interfere with any transaction, agreement, prospective agreement, business
opportunity or business relationship relating to the Product in which the
Company or Buyer or any of their respective Affiliates is involved in as of the
date of this Agreement or at any time thereafter and prior to the expiration of
the Term or (iii) otherwise engage or participate in any effort or act to induce
any Person to discontinue a relationship with the Company or Buyer or any of
their respective Affiliates.

 

(c)           Dr. Lu shall (and shall cause her Affiliates and Representatives
to), keep confidential and not disclose to any other Person or use any
information, technology, know-how, trade secrets, product formulas, industrial
designs, franchises, inventions or other industrial and intellectual property in
her possession or control regarding the Company or its businesses (unless and to
the extent compelled to disclose by judicial or administrative process or, in
the opinion of its counsel, by other Legal Requirements). The obligations of Dr.
Lu under this Section 2(c) shall not apply to information that (i) is obtained
from public information, (ii) is received from a third party after the date
hereof not, to the actual knowledge of Dr. Lu after reasonable investigation,
subject to any obligation of confidentiality with respect to such information,
or (iii) is or becomes known to the public, other than through a breach of this
Agreement.

 

3.            Representations and Warranties. Dr. Lu represents and warrants to
Buyer as follows:

 

(a)           Dr. Lu has read and understands the terms of this Agreement and
agrees to be bound by its terms and conditions.

 

(b)           Dr. Lu has the requisite legal capacity to enter into and perform
this Agreement.

 

(c)           This Agreement has been duly executed and delivered by Dr. Lu, and
this Agreement constitutes the valid and binding agreement of Dr. Lu enforceable
against her in accordance with its terms.

 

2

 

 

(d)           The execution or delivery by Dr. Lu of this Agreement or the
performance by Dr. Lu of her obligations under this Agreement will not (i)
result in any breach of, require (with or without notice or lapse of time or
both) any payment, consent or notice or constitute a default (or give rise to
any right of purchase, termination, amendment, acceleration or cancellation)
under any Contract or order or judgment to which Dr. Lu is a party or by which
she or her assets are bound, (ii) result in the creation of an Encumbrance, or
(iii) violate any applicable Legal Requirement, other than, in each case, such
breaches, defaults or violations that have not had, or are not reasonably likely
to have, a material adverse effect on the ability of Dr. Lu to perform her
obligations under or to consummate the transactions contemplated by this
Agreement.

 

4.            Remedies. Buyer and Dr. Lu acknowledge and agree that the remedies
at law for any breach by Dr. Lu of any of the covenants or provisions of this
Agreement are inadequate, and that Buyer shall be entitled to an injunction,
specific performance or other equitable relief against Dr. Lu in the event of
any breach. Dr. Lu agrees to reimburse Buyer any and all fees, costs and
expenses (including reasonable attorneys’ fees) incurred for purposes of
enforcing this Agreement in the event such enforcement is either consented to by
Dr. Lu or ordered by a court of competent jurisdiction. Without limiting the
foregoing, in the event of a breach or threatened breach by Dr. Lu of the terms
of this Agreement, Buyer shall be entitled, if it so elects, to: (a) have the
provisions of this Agreement specifically enforced by any court having equity
jurisdiction or to enjoin Dr. Lu from any further violation of this Agreement;
(b) require Dr. Lu to account for and pay over to Buyer all compensation,
profits, monies, accruals, increments or other benefits derived or received by
Dr. Lu as the result of any transactions constituting a breach of this
Agreement, and Dr. Lu hereby agrees to promptly account for and pay over such
benefits to Buyer; and (c) institute legal proceedings to obtain other monetary
damages for any such breach. Without limiting the foregoing, Buyer shall be
entitled to set-off any amount owed by Dr. Lu under this Agreement as a result
of her breach hereof against any amount owed to Dr. Lu or any of its Affiliates
under the SPMA or any Ancillary Agreement. Each of the rights and remedies
enumerated above shall be independent of the others, and shall be severally
enforceable, and all of such rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to Buyer at law or in
equity.

 

5.            Severability. In the event that any of the covenants or provisions
of Section 2 hereof may be determined to be invalid, illegal or unenforceable by
a court of competent jurisdiction in a final non-appealable judgment or order as
a result of any time or scope (geographic or otherwise) limitations provided
therein, Buyer and Dr. Lu expressly agree that such covenants and provisions
shall be effective nevertheless for the greatest period of time and within the
greatest scope (geographic or otherwise) that would not render them invalid,
illegal or unenforceable, and in such event Dr. Lu hereby consents that such
provisions may be judicially modified accordingly in any proceeding brought to
enforce the provisions of Section 2 hereof. Any other covenant or provision of
this Agreement that may be determined to be invalid, illegal or unenforceable
shall be ineffective only to the extent of such invalidity, illegality or
unenforceability without invalidating or rendering unenforceable any remaining
provisions of this Agreement.

 

6.            Tolling Period. The obligations contained in Section 2 hereof
shall be extended by any length of time during which Dr. Lu is or was in breach
of any such obligations.

 

3

 

 

7.            Acknowledgments. Dr. Lu hereby acknowledges and agrees that (a)
this Agreement (including the time, scope (geographic or otherwise) or any other
limitations provided in Section 2 hereof) is reasonable and necessary for the
protection of the immediate interests of Buyer, and that any violation of this
Agreement would cause substantial injury to Buyer and that Buyer would not have
entered into the SPMA, this Agreement and the other Ancillary Agreements without
receiving the additional consideration offered by Dr. Lu in binding herself to
this Agreement; (b) the scope of this Agreement, in terms of duration,
geographic area, activities restricted and otherwise, is reasonable; and (c) Dr.
Lu has had a reasonable opportunity to have this Agreement reviewed by legal
counsel.

 

8.            Miscellaneous.

 

(a)           Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter of this Agreement
and supersedes any and all prior agreements, negotiations, correspondence,
undertakings, understandings and communications of the parties hereto with
respect to the subject matter of this Agreement.

 

(b)           Transaction Costs. Except as otherwise provided herein, the
parties to this Agreement will pay their own costs and expenses (including
legal, accounting and other fees) relating to this Agreement.

 

(c)           Modifications. Any amendment or modification to this Agreement,
including this undertaking itself, shall only be valid if effected by an
instrument or instruments in writing and shall be effective against each of the
parties hereto that has signed such instrument or instruments. The parties agree
that they jointly negotiated and prepared this Agreement and that this Agreement
will not be construed against any party on the grounds that such party prepared
or drafted the same.

 

(d)           Notices. Notices will be deemed to have been received (a) upon
receipt of a registered letter, (b) three Business Days following proper deposit
with an internationally recognized express overnight delivery service, or (c) in
the case of transmission by email, as of the date so transmitted (or if so
transmitted after normal business hours at the place of the recipient, on the
Business Day following such transmission):

 

If to Dr. Lu:

 

Lucy Lu, M.D.

455 Main Street, #4F

New York, NY 10044

Email: llu@avenuetx.com

  

4

 

 

If to Buyer:

 

InvaGen Pharmaceuticals Inc.

Site B, 7 Oser Ave. 

Hauppauge, NY 11788

c/o A.S. Kumar, Esq.

Global General Counsel

Cipla Ltd.

Cipla House, Peninsula Business Park,

Ganapatrao Kadam Marg, Lower Parel West,

Mumbai, Maharashtra 400013, India

Email: as.kumar@cipla.com and cosecretary@cipla.com

 

With a copy (which shall not constitute notice) to:

 

InvaGen Pharmaceuticals Inc.

Site B, 7 Oser Ave.

Hauppauge, NY 11788

c/o

Nishant Saxena

Global Chief Strategy Officer

Cipla Ltd.

Cipla House, Peninsula Business Park,

Ganapatrao Kadam Marg, Lower Parel West,

Mumbai, Maharashtra 400013, India

Email: nishant.saxena@cipla.com

 

With a copy (which shall not constitute notice) to:

 

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, NY 10004-1482

Attn: Kenneth A. Lefkowitz

Email: ken.lefkowitz@hugheshubbard.com

 

or to such other address as may be hereafter communicated in writing by the
parties in a notice given in accordance with this Section 8(d), which address
shall then apply to the respective notice provisions of the SPMA and all other
Ancillary Agreements.

 

(e)           Public Announcements. Except as required by Legal Requirements or
by the requirements of any stock exchange on which the securities of a party
hereto or any of its Affiliates are listed, no party to this Agreement will
make, or cause to be made, any press release or public announcement in respect
of this Agreement or the transactions contemplated hereby or otherwise
communicate with any news media with respect to the foregoing without prior
notification to the other parties, and the parties to this Agreement will
consult with each other and cooperate as to the form, timing and contents of any
such press release, public announcement or disclosure.

 



5

 

 

(f)            Severability. Each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable Legal
Requirements, but if any provision of this Agreement is found to be
unenforceable or invalid under applicable Legal Requirements, such provision
will be ineffective only to the extent of such unenforceability or invalidity,
and the parties will negotiate in good faith to modify this Agreement so that
the unenforceable or invalid provision is replaced by such valid and enforceable
provision which the parties consider, in good faith, to match as closely as
possible the invalid or unenforceable provision and to achieve the same or a
similar economic effect and to give effect to the parties’ original intent. The
remaining provisions of this Agreement will continue to be binding and in full
force and effect.

 

(g)           Assignment. No party hereto may assign, in whole or in part, or
delegate all or any part of its rights, interests or obligations under this
Agreement without the prior written consent of the other party. Any assignment
or delegation made without such consent will be void. Notwithstanding the
foregoing, Buyer shall be entitled to (a) assign its rights under this Agreement
to any one of its Affiliates, and (b) assign any or all of its rights and
obligations under this Agreement (in whole or in part) as collateral security in
a financing transaction.

 

(h)           Governing Law. This Agreement and any claims or causes of action
pursuant to it will be governed by and construed in accordance with the laws of
the State of Delaware, without regard for its principles of conflict of laws.

 

(i)            Specific Performance. Each party acknowledges and agrees that the
other party would be irreparably damaged if the provisions of this Agreement are
not performed in accordance with their terms and that any breach of this
Agreement and the non-consummation of the transactions contemplated hereby by
either party could not be adequately compensated in all cases by monetary
damages alone. Accordingly, in addition to any remedy to which such other party
may be entitled under Section 8(j), provisional measures and injunctive relief
necessary to protect the possibility of each party to seek specific performance
from the other from the tribunal referred to in Section 8(j) can be sought from
any court of competent jurisdiction. Each of the parties hereto (i) agrees that
it shall not oppose the granting of any such relief and (ii) hereby irrevocably
waives any requirement for the security or posting of any bond in connection
with any such relief (it is understood that clause (i) of this sentence is not
intended to, and shall not, preclude any party hereto from litigating on the
merits the substantive claim to which such remedy relates).

 



6

 

 

(j)            Submission to Jurisdiction. Each of the parties hereto
irrevocably agrees that any Proceeding with respect to this Agreement and the
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by any other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Court of Chancery of the State of
Delaware, or in the event (but only in the event) that such court does not have
subject matter jurisdiction over such action or proceeding, in the federal
courts sitting in the State of Delaware. Each of the parties hereto agrees that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 8(d), or in such other manner as
may be permitted by applicable Legal Requirements, will be valid and sufficient
service thereof. Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court or tribunal other than the aforesaid courts. Each of the parties hereto
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, counterclaim, or otherwise, in any action or proceeding with respect to
this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder: (a) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 8(j);
(b) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise); and (c) to the
fullest extent permitted by the applicable Legal Requirements, any claim that
(i) the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper, or (iii)
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

 

(k)           Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT or the
transactions contemplated hereby. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION; (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER; (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY;
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8(k).

 

(l)           Waiver. Any term or condition of this Agreement may be waived at
any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition, and no waiver by
any party of any default, misrepresentation, or breach of warranty or covenant
hereunder, shall be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty, covenant or agreement hereunder or
affect in any way any rights arising by virtue of any such prior or subsequent
occurrence. No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, and no waiver by any party of any
term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion.

 

7

 

 

(m)          Counterparts; Facsimile Signature. This Agreement may be executed
in one (1) or more counterparts, by original or facsimile (or other such
electronically transmitted) signature, each of which will be deemed an original,
but all of which will constitute one and the same instrument. Any party
executing this Agreement by facsimile (or other such electronically transmitted)
signature shall, upon request from another party hereto, promptly deliver to the
requesting party an original counterpart of such signature.

 

(n)           Rights Cumulative. All rights and remedies of each of the parties
under this Agreement will be cumulative, and the exercise of one or more rights
or remedies will not preclude the exercise of any other right or remedy
available under this Agreement or applicable Legal Requirements.

 

(o)           Interpretation. (a) The words “hereof”, “herein”, and “hereunder”
and words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(b) the words “date hereof,” when used in this Agreement, shall refer to the
date set forth in the Preamble; (c) the terms defined in the singular have a
comparable meaning when used in the plural, and vice versa; (d) the terms
defined in the present tense have a comparable meaning when used in the past
tense, and vice versa; (e) any references herein to a specific Section or
Article shall refer, respectively, to Sections or Articles of this Agreement;
(f) wherever the word “include”, “includes”, or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;
(g) references herein to any gender includes each other gender; (h) the word
“or” shall not be exclusive; (i) the headings herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof; (j) any references
herein to any Governmental Authority shall be deemed to also be a reference to
any successor Governmental Authority thereto; and (k) the parties hereto have
participated jointly in the negotiation and drafting of this Agreement and, in
the event that an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.

 

(p)           Survival. This Section 8 shall survive any termination of this
Agreement.

 



[SIGNATURE PAGE TO FOLLOW]

 



8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

/s/ Lucy Lu       Lucy Lu, M.D.     Date:            

 



InvaGen Pharmaceuticals Inc.       By: /s/ Deepak Agarwal     Name:         
Deepak Agarwal     Title: CFO     Date:    

 

[Signature Page to Lu Restrictive Covenant Agreement]

 

 

 

 



Schedule 1

 

Tim Hillman (CMC and Program Management), Ali Kandil (Supply Chain Management),
Mark Harnett (Biostatistician and Medical Writing), Scott Reines (Medical
Consultant), Bonnie Goldmann (Regulatory Consultant).



 

 

 

